Citation Nr: 0125258	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-09 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 
1998, for an award of an increased 100 percent rating for a 
psychiatric disorder.

2.  Entitlement to service connection for rheumatoid 
ankylosing spondylitis, also claimed as a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO rating decisions in 1999 and 2000.  The RO 
increased the rating for a service-connected psychiatric 
disorder from 0 percent to 100 percent effective September 
24, 1998, and the veteran appeals for an earlier effective 
date for the increased rating.  The RO also reopened a 
previously denied claim for service connection for rheumatoid 
ankylosing spondylitis, also claimed as a neck disorder, and 
the veteran appeals for service connection for this 
condition.  In light of medical evidence (including medical 
opinions) received since the last final RO denial of the 
service connection claim, the Board agrees with the RO that 
the claim has been reopened by new and material evidence; 
thus the Board has reviewed the claim on a de novo basis.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001); Manio v. Derwinski, 1 Vet.App. 140 (1991).


FINDINGS OF FACT

1.  A claim for an increase in a 0 percent rating for a 
service-connected psychiatric disorder was received by the RO 
on September 24, 1998, and the RO thereafter increased the 
rating to 100 percent effective September 24, 1998.  It is 
not factually ascertainable that the psychiatric disorder 
increased in severity on any date within the year preceding 
the September 24, 1998 claim.

2.  Rheumatoid anklyosing spondylitis, and a chronic organic 
disorder of the neck, began years after service and were not 
caused by any incident of service.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an effective date 
earlier than September 24, 1998 for an increased 100 percent 
rating for the veteran's service-connected psychiatric 
disorder.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

2.  Rheumatoid ankylosing spondylitis, also claimed as a neck 
disorder, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1966 to 
October 1967.  

The veteran filled in a medical history form in September 
1965, for the purpose of enlistment into service.  He 
reported that his health was poor.  He checked the boxes 
marked "yes" to indicate a history of headaches, dizziness or 
fainting spells, eye trouble, chest pain or pressure, car 
sickness, and nervous trouble.  He reported having had a 
concussion in 1958.  He reported trouble with his back and 
neck since a motor vehicle accident in February 1965.  He 
indicated that his local medical doctor felt that he had a 
conversion reaction neurosis, with multiple complaints, 
including headaches and dizziness.  Manifestations of 
nervousness were reported as including shaking of the hands.  
The report of a September 1965 medical examination for the 
purpose of enlistment noted that the veteran reported limited 
flexion of the neck, and diminished ability to turn his head 
to the right.  He was noted to have a history of back and 
neck injuries in February 1965 that were still symptomatic.

The veteran's claims file contains records of emergency 
treatment of the veteran at a county hospital in April 1966.  
The records indicate that the veteran was seen after a motor 
vehicle accident that involved an automobile and two 
motorcycles.  The veteran reported that his right knee was 
sore.  The examiner noted diffuse tenderness of the right 
knee.  The veteran received X-rays of the lumbar spine, 
thoracic spine, and right knee; no fractures were found.

In service, in October 1966, the veteran received treatment 
for stress fractures of both heels.  Also in October 1966, he 
was seen for headache and insomnia due to cough, thought to 
be due to an upper respiratory infection.  Treatment notes 
from March 1967 indicate that the veteran reported having 
been nervous for three years, and having had neck pain off 
and on for two years.  The examiner noted tenderness in the 
right paracervical muscles.  The veteran reported that he had 
injured his neck in motor vehicle accidents in 1965 and 1966.  
The report of March 1967 X-rays of the cervical spine noted 
an impression of slight narrowing of mid cervical disc spaces 
posteriorly, with slight narrowing of the left C5-C6 neural 
foramina due to osteoarthritic impingement.  However, the 
clinical examiner stated that X-rays were negative and that 
there were no objective findings for the neck complaints.  

A number of subsequent service records relate that there was 
no organic basis for the veteran's neck complaints.

In May 1967, the veteran was referred for a neuropsychiatric 
consultation for neck pain that had not responded to 
medication, and that was provisionally thought to be 
psychosomatic.  The history of a motorcycle accident prior to 
service was noted.  It was noted that the veteran was doing 
mostly office work in service.  The veteran reported that 
prior to service he had worked in drafting, but that that 
work had made him jittery.  It was noted that the results of 
psychological testing were consistent with a conversion 
reaction.

The veteran was admitted to a service hospital in May 1967 
for psychiatric treatment, with a diagnosis at admission of 
conversion reaction.  The veteran reported having had a 
concussion at the age of 12.  He reported a history of neck 
pain beginning with a motor vehicle accident, with whiplash 
injury, in 1963 or 1964.  He reported that he had reinjured 
his neck in another motor vehicle accident in 1965.  He 
reported that he had again sustained a neck injury in another 
accident in April 1966, when a car had struck his motorcycle.  
In May 1967, the veteran reported that he had continuous dull 
pain and occasional sharp pain in his neck.  He reported 
headaches, and locking of his neck on two occasions.  A long 
history of nervous problems prior to service was reported.

The veteran reported that he had worked held jobs in a garage 
and drafting maps, and had quit the drafting job because of 
nervousness.  He reported a long history of nervousness.  He 
reported that he had been rejected for induction into the 
service in 1965 because of his neck injuries.  When the 
veteran was admitted for psychiatric treatment in May 1967, 
the examiner did not find any evidence of a psychotic 
disorder.  There was tenderness over the right side of the 
neck, with subjective increase in pain with extension and 
rotation to the right.  Cervical spine x-rays taken in June 
1967 were normal.  Treatment of the neck with medication and 
physical therapy did not produce lasting symptomatic relief.  
The results of psychological testing supported the 
possibility of a psychoneurotic conversion reaction.  During 
the hospitalization, the veteran expressed his belief that 
his neck pain was due to a physical disorder, and not related 
to any psychological factor.

The veteran's commanding officer completed a questionnaire in 
June 1967 regarding the veteran's performance.  The officer 
reported that the veteran had been assigned to be a launcher 
crewman in an artillery unit.  The officer indicated that the 
veteran's response to training and the veteran's physical 
capabilities were both below average.  The officer indicated 
that the veteran's performance of duties had not been 
satisfactory, because the veteran had been too nervous, and 
had complained of neck problems.

In June 1967, the veteran's wife completed a questionnaire 
regarding the veteran's history.  She wrote that the veteran 
had had a nervous condition before he entered service, but 
that the condition had been getting worse since he entered 
service.  She indicated that he had become very nervous and 
irritable, and that he had trouble falling asleep.  She 
indicated that the he had been receiving treatment for his 
neck and back before he entered service.  In a June 1967 
letter, the veteran's parents wrote that he had had a nervous 
condition before he entered service, beginning approximately 
when he was 16 years old.  They wrote that his nervous 
condition had been getting noticeably worse recently, over 
the preceding six months.

The veteran remained in the service hospital from May 1967 
until August 1967.  Treatment records show a diagnosis of 
psychoneurotic conversion reaction, said to have existed 
prior to service.  A medical board examination in August 1967 
found the neck and spine were normal.  The medical board 
found that the veteran had a conversion reaction manifested 
by persistent cervical spine pain, and it was recommended 
that he be discharged from service for the psychiatric 
condition, which was said to have existed prior to service.  
This was also the finding of the physical evaluation board in 
August 1967.  In October 1967, the veteran was discharged 
from service by reason of the pre-service psychiatric 
condition.

In a January 1968 claim, the veteran requested service 
connection for aggravation in service of a neck injury that 
had existed prior to service.  

In February 1968, private physician Richard H. Picha, M.D., 
wrote that he had treated the veteran on numerous occasions 
before service, from April to June 1966, after an accident in 
April 1966 in which a car had struck the veteran's 
motorcycle.  Dr. Picha reported that X-rays of the back and 
neck had been taken.  Dr. Picha wrote that, on the day of the 
accident, he had noted swelling of the right hand and right 
knee, contusion of the low back, a sprain of the right thumb, 
and contusion and paravertebral muscle sprain of the lower 
cervical and upper thoracic spine.  

At a VA orthopedic examination in June 1968, the veteran 
reported a history of neck injuries in motor vehicle 
accidents.  He reported intermittent soreness in his neck.  
The examiner found that the neck had no limitation of motion, 
no muscle spasm, and no definite tenderness.  Cervical spine 
X-rays were normal.  The examiner listed a diagnosis of 
history of musculoligamentous strain prior to service, and 
indicated that no orthopedic disease of the neck was found on 
current examination.

In a June 1968 VA psychiatric examination, the veteran 
reported that he was tense and restless.  He reported that he 
had received psychiatric treatment during service.  He 
reported that he was presently working as a shipping and 
receiving clerk at a department store.  The examiner noted 
that the veteran was tense, and had to be prodded into 
answering questions.  Free-floating anxiety was noted.  There 
was no evidence of any thinking disorder.  The veteran 
reported that he had some shaking of his hands.  The 
examiner's diagnosis was psychoneurosis, anxiety reaction, 
mild, chronic.  

In a July 1968 rating decision, the RO granted service 
connection (on the basis of aggravation) and a 0 percent 
rating for a psychoneurosis anxiety reaction, effective 
October 6, 1967 (day after service discharge).  The RO also 
denied service connection for a neck disorder.  The veteran 
did not appeal the RO decision.  

A September 1977 form submitted to a state government 
department of employment services indicates that in July 1977 
the veteran was involuntarily separated from his employment 
with a manufacturing company due to unspecified medical 
reasons.

In January 1979, the veteran filed a claim for an increased 
rating for his psychiatric condition, and he again claimed 
service connection for a neck disorder.

At a VA psychiatric examination in March 1979, the veteran 
reported that he had worked since service as a stock clerk, 
as a deputy sheriff, and as a construction and electrical 
worker.  He reported that he was fired from his job doing 
electrical work because of progressive shakiness in his upper 
extremities, which he attributed to a neck condition.  He 
indicated that he had not worked since July 1977.  The 
examiner noted a considerable tremor in the veteran's hands 
and arms when he extended them, and did not notice a tremor 
when the veteran sat at rest.  Mental status examination 
findings were essentially normal, except affect seemed to be 
characterized by hysteroid indifference.  The examiner listed 
diagnoses of conversion reaction and anxiety reaction.

On VA physical examination in March 1979, there was marked 
tenderness of the right paracervical muscles on palpation.  
The examiner found that the veteran tended to maximize his 
reaction.  There was no spasm.  There was good strength in 
both arms.  There was a generalized intention tremor.  
Cervical spine X-rays taken in February 1979 showed no 
significant abnormality.  The examiner's impression was 
status post cervical strain with residual neck pain, possible 
recurrent myofascitis, and probable conversion reaction.

In April 1979, the RO denied an increased rating for the 
psychiatric condition, and again denied service connection 
for a neck disorder.

Notes from John Godersky, M.D., reflect that he saw the 
veteran in 1979.  The veteran gave a history of a neck 
injury.  Cervical spine X-rays were normal.  The veteran had 
a tremor of both upper extremities and the head.  
Dr. Godersky concluded that the veteran did not have a 
neurosurgical problem.  

In May 1979, the veteran's parents wrote that they had 
noticed that the veteran had started shaking since he was in 
the hospital.  They noted that he complained more frequently 
of neck pain.  They wrote that his shaking and neck pain 
problems had not existed before he was in service.

In a May 1979 hearing at the RO, the veteran reported that 
the shaking of his hands had begun while he was in service.  
He reported that he currently had shaking of his hands, head, 
and upper body.  He reported that he had injured his neck in 
motor vehicle accidents prior to service, and that he had had 
muscle spasms in his neck prior to service.  He reported that 
he was rejected for the military draft in 1965 because of 
muscle spasms in his neck.  He reported that he received 
another draft notice in 1966, and that he enlisted and was 
accepted that time.  He reported that his neck problems 
worsened after several months of service.  He asserted that 
his neck problems were aggravated by service or caused by 
service.  He asserted the constant shaking of his hands had 
begun during service, following attempts to treat his neck 
problems.  He acknowledged that no doctor had told him that 
the attempts at treatment during service had caused his 
tremor.

In rating decisions in May an July 1979, the RO again denied 
an increased rating for the psychiatric condition, and again 
denied service connection for a neck condition.

In August 1979, the veteran filed a notice of disagreement 
with the denial of the psychiatric rating claim and the neck 
service connection claim.  The RO issued a statement of the 
case in September 1979.  In November 1979, the veteran 
requested an extension of time for filing a substantive 
appeal.  The RO granted a 60-day extension in December 1979.  
In March 1980, after considering additional evidence, the RO 
confirmed the denial of the claims.  In April 1980, the RO 
issued a supplemental statement of the case.  The RO wrote to 
the veteran that he should submit a substantive appeal if he 
still wanted to complete his appeal.  The RO informed him 
that if they did not hear from him in 30 days, they would 
assume that he did not intend to complete his appeal, and 
they would close their records.  The veteran did not 
thereafter file a substantive appeal.

In September 1990, the veteran requested to reopen a claim 
for service connection for a neck condition.  In September 
and October 1990 statements, his representative said he 
wanted to claim service connection for rheumatoid 
spondylitis.  Medical records from 1990 were submitted 
showing, in part, a diagnosis of rheumatoid spondylitis.  

In a November 1990 rating decision, the RO denied service 
connection for rheumatoid ankylosing spondylitis.

In November 1990, the veteran's representative submitted 
additional evidence in support of the claim for service 
connection for rheumatoid spondylitis.  This included more 
records from 1990 which note the disorder.  Also submitted 
was a January 1983 letter from J. Eric Ahlskog, M.D., who 
noted that he had seen the veteran for head and neck pains, 
reported as dating back to the 1960s.  Dr. Ahlskog noted the 
veteran gave a multi-year history of upper extremity and head 
tremor.  On examination, the doctor noted a tremor of the 
upper extremities and head.  Dr. Ahlskog concluded that the 
veteran had chronic muscle contraction head and neck pain, 
and an essential tremor.

In December 1990, the RO informed the veteran that his claim 
for service connection for rheumatoid spondylitis was denied.

On September 24, 1998, the veteran's representative submitted 
a statement which he said was an informal claim for an 
increased rating for the service-connected disability (i.e., 
the psychiatric disorder).  In October 1998, the veteran 
requested to reopen a claim for service connection for 
ankylosing spondylitis or a neck condition, and again 
requested an increased rating for his psychiatric disorder.  
Evidence submitted since then is summarized below.

The RO received a June 1980 report on the veteran from 
private neurologist and psychiatrist Andrew J. Leemhuis, M.D.  
Dr. Leemhuis indicated that he had seen the veteran in 1979 
and 1980 for a tremor, a conversion reaction, and a history 
of neck pain.  Dr. Leemhuis wrote that the veteran's neck 
pain was not a major reason that the veteran could not obtain 
employment, but that his tremor was severe and disabling.  
Dr. Leemhuis wrote that the veteran's neck was not the source 
of his tremor.

In August 1982, private psychiatrist Louise A. Town, M.D., 
performed an evaluation of the veteran that was submitted to 
a state disability determination agency.  The symptoms that 
the veteran reported at that time included nervousness, a 
tremor of the hands and head, intermittent numbness of the 
face and head, pain in the right buttock and right lower 
extremity, neck pain, and headaches.  On examination, Dr. 
Town noted a fine to moderate tremor of the hands, a mild to 
moderate intermittent tremor of the head, limitation of 
motion of the neck, and CT scan evidence of mild cerebral 
atrophy.  "It is my opinion," Dr. Town wrote, "that the 
biggest factor in this gentleman's decreased ability to 
function, is the chronic anxiety state and that this is 
indeed a problem."

Private medical records dated in 1989 and 1990 reflect that 
the veteran was seen for a lump on his chest, with chest pain 
and difficulty swallowing.  The veteran had an 
esophagogastroduodenoscopy in January 1990.  The examiner's 
impression was mild gastritis and esophagitis.  Records dated 
from June 1990 to August 1990 indicate that the veteran was 
evaluated and treated for chest pain and joint pains at the 
Mayo Clinic.  He was noted to have pain in the sternum, and 
migrating arthralgia affecting areas including the buttocks, 
ribs, shoulders, hips, and sacrum.  Records from August 1990 
show a diagnosis of rheumatoid ankylosing spondylitis.  
Treatment records from 1990 also indicate that the veteran 
has been diagnosed with diabetes mellitus.

In April 1991 and October 1991, counselors from state 
vocational rehabilitation agencies from two different states 
wrote that the veteran was felt to be too disabled at that 
time to benefit from rehabilitation services.

VA outpatient treatment records dated from 1992 through 1998 
reflect that the veteran was followed for pain in various 
areas, including his back, hips, and ribs, attributed to 
rheumatoid spondylitis.  He was also followed for a tremor 
and for diabetes.  In December 1997, cervical spine X-rays 
showed minimal degenerative changes.  The cervical disc 
spaces were maintained.  Private medical records from 1996 
and 1997 reflect that the veteran had diabetes, complicated 
by neuropathy, and that he had ankylosing spondylitis and 
ulcerative colitis.

On VA psychiatric examination in December 1998, the veteran 
reported that he had worked at many different jobs over the 
years, and had not worked since 1989.  He reported that he 
was awarded Social Security disability benefits in 1990 for a 
combination of ankylosing spondylitis and anxiety disorder.  
He reported that he currently had tremulousness, difficulty 
sleeping, and excessive anxiety and worry.  The examining 
psychiatrist, Guido G. Spangher, M.D., commented that the 
veteran's current symptoms were clearly a continuation of the 
symptoms which had been diagnosed as an anxiety disorder, and 
which had caused him to leave the service.  Dr. Spangher 
found that the veteran's symptoms were consistent with a 
diagnosis of generalized anxiety disorder.  Dr. Spangher 
provided the following comments:

He does not have somatization disorder or 
hypochondria at this time.  He has two 
illnesses, the somatization disorder 
which was diagnosed in the service 
probably due to latent ankylosing 
spondylitis which has later been 
diagnosed and well-verified, which was 
the cause of the initial severe pains in 
the neck and was kind of an impending 
disorder that was not yet identified at 
that time.  Now he has a disorder that 
can explain the chronic neck pain, 
therefore he does not meet the 
somatization disorder diagnosis.  His 
anxiety worries are not due to physical 
symptoms, but are clinically impairing in 
both social and occupational impairment 
and it is not due to a substance abuse 
disorder.

Dr. Spangher found that the veteran was not capable of 
working because of his generalized anxiety disorder and his 
ankylosing spondylitis.  Dr. Spangher opined that the 
veteran's complete disability from working was attributable 
approximately half to the anxiety disorder and half to the 
ankylosing spondylitis.  Dr. Spangher went on to state that 
the veteran's generalized anxiety disorder, by itself, was 
almost totally disabling.

In a March 1999 rating decision, the RO increased the 
disability rating for the veteran's psychoneurosis anxiety 
reaction to 30 percent, effective September 24, 1998.  The RO 
declined to reopen the veteran's claim for service connection 
for rheumatoid ankylosing spondylitis, finding that new and 
material evidence had not been submitted.  In February 2000, 
the veteran filed a notice of disagreement with the March 
1999 rating decision.

In April 2000, the veteran had a hearing at the RO.  He 
indicated that he had not had neck pain or a tremor of the 
upper extremities when he entered service.  He reported that 
he had begun to have treatment for neck pain several months 
after he entered service.  He reported that during service he 
woke up one day with pain in his neck.  He reported that when 
he was in treatment in service for his neck pain, he began to 
have shaking of his upper extremities.  He reported that he 
had continued to have neck pain, shaking, and anxiety since 
service.  He reported that he had not worked since 1989, when 
he had left his job as a service manager at an automobile 
dealership because he was shaking too much.  He asserted that 
his ankylosing spondylitis, which was diagnosed after 
service, had been present during service, as shown by his 
neck pain during service.

The report of a May 2000 VA spine examination notes that the 
examining physician, Barbara Fetters, M.D., reviewed the 
medical records in the veteran's claims file.  Following 
examination, the doctor provided the following diagnosis and 
opinion:

Previous diagnosis of ankylosing 
spondylitis.  His history for the late 
1980s on is certainly characteristic for 
ankylosing spondylitis involving the 
sacroiliac joints and his exam findings 
are suggestive of that today.  Xrays show 
involvement mainly of the SI [sacroiliac] 
joints.  C [cervical] spine xrays are 
negative for evidence of ankylosing 
spondylitis.  In my opinion, it is less 
than likely that the ankylosing 
spondylitis was first manifested while 
this man was on active duty.  My reasons 
for this opinion are: 1) The neck pain he 
had on active duty is not at all 
characteristic of ankylosing spondylitis 
given that it came on so suddenly and was 
so severe.  The neck problem he had while 
on active duty was a severe episode of 
muscle spasm which would fit with his 
prior history of neck injuries.  2) The 
veteran did not have morning stiffness or 
low back pain in the military (based on 
my review of the SMR's and my interview 
with the patient) and these are most 
often the initial manifestations of 
ankylosing spondylitis.  3) He does not 
have any xray findings of ankylosing 
spondylitis of the neck.

In June 2000, the veteran was examined by another VA 
physician, Steven K. Goff, M.D.  Dr. Goff noted that the 
veteran received treatment for neck pain during service, but 
that medical records did not show complaints of hip and low 
back pain until after service.  It was noted that ankylosing 
spondylitis was first diagnosed in 1990.  Dr. Goff stated 
that ankylosing spondylitis almost always started in the 
sacroiliac area, and that it was very unusual for it to begin 
in the neck.  Dr. Goff opined that it was "much more likely" 
that the veteran's neck pain during service was mechanical 
type pain, and not a sudden onset of spondylitis in the neck.  
"This would probably be backed up somewhat," Dr. Goff wrote, 
"by the fact that there are no x-ray changes in the neck, his 
x-ray changes are more typical, that is, in the axial 
skeleton beginning in the SI joint."

In July 2000, a board of two VA psychiatrists, Thomas L. 
Jewitt, M.D., and Thomas H. Shannon, M.D., reviewed that 
veteran's record and examined the veteran.  The veteran 
indicated that he had had significant shakiness and tremor 
before he entered service, and that those symptoms had 
continued during and since service.  The veteran reported 
that he had experienced a sudden onset of neck pain during 
service, and that he felt that his tremor was exacerbated at 
that time.  The veteran reported that his tremor had 
disappeared for approximately two weeks after the death of 
his wife, and for at least a few minutes when he witnessed 
the scene of a bad automobile accident.  The veteran reported 
that he felt uncomfortable being in public, because people 
would see his tremor.  The psychiatrists stated that the 
veteran's psychiatric disorder would be more appropriately 
described not as a generalized anxiety disorder, but as a 
specific phobia, characterized by an unrealistic worry about 
others seeing his tremor.  The psychiatrists concluded that 
the veteran's tremor had existed prior to service, but had 
been exacerbated during service, such that it was at least 50 
percent related to his service-connected psychiatric 
disorder.  They also commented that it was "medically 
unlikely" that the veteran's chronic neck pain during service 
could be related to his current ankylosing spondylitis, as he 
did not have X-ray evidence of ankylosing spondylitis in his 
cervical spine.

In a September 2000 rating decision, the RO changed the 
description of the veteran's service-connected psychiatric to 
specific phobia, and indicated that the veteran's tremors 
were included in the service-connected psychiatric disorder 
described.  The RO increased the rating for the psychiatric 
disorder to 100 percent, effective September 24, 1998.  In a 
September 2000 supplemental statement of the case, the RO 
indicated that the claim for service connection for 
rheumatoid ankylosing spondylitis (also claimed as a neck 
condition) was considered to be reopened by new and material 
evidence, and that the claim for service connection was being 
denied on the merits.

In June 2001, the veteran had a Travel Board hearing at the 
RO before the undersigned Board Member.  The veteran asserted 
that the effective date for the 100 percent rating for his 
psychiatric disorder should be in 1989 or 1990, as he had 
become completed disabled from working at that time.  He 
reported that he began to receive Social Security disability 
benefits in 1990 or 1991.  The veteran reported that he had 
neck pain that began suddenly during service.  He asserted 
that the neck pain in service was a manifestation of the 
ankylosing spondylitis that was later diagnosed after 
service.

Analysis

The veteran claims an effective date earlier than September 
24, 1998 for an increased 100 percent rating for his service-
connected psychiatric disorder.  He also claims service 
connection for rheumatoid ankylosis spondylitis, also claimed 
as a neck disorder.

The file shows that in correspondence, rating decisions, the 
statement of the case, and the supplemental statement of the 
case, the RO has notified the veteran of the evidence 
necessary to substantiate his claims.  Pertinent medical 
evidence has been obtained and VA examinations with opinions 
have been provided.  An RO hearing and a Board hearing have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law are satisfied as to the claims 
on appeal.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Earlier Effective Date

The veteran contends that the 100 percent rating for his 
psychiatric disorder should have been made effective earlier 
than September 24, 1998, because his psychiatric disorder has 
been totally disabling from at least as far back as 1989 or 
1990.

The effective date for an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable than an increase in disability had 
occurred, if the claim for an increased rating is received by 
the VA within one year after such date; otherwise, the 
effective date will be the date of VA receipt of the claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  See also Hazan v. 
Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 
125 (1997); VAOPGCPREC 12-98.

The veteran initially was granted service connection and a 0 
percent rating for his psychiatric disorder effective the day 
after service in October 1967.  He did not appeal the 
evaluation assigned in that RO decision, nor did he complete 
appeals as to later RO decisions which confirmed a 0 percent 
rating for the psychiatric disorder.  Those rating decisions 
are therefore final (see 38 U.S.C.A. § 7105), and the 
effective date for a later increased rating must be 
determined in relation to a subsequent claim.

The subsequent claim for an increase in the 0 percent rating 
for the psychiatric disorder was not received by the RO until 
September 24, 1998, and after developing additional evidence, 
the RO increased the rating to 100 percent effective 
September 24, 1998.  The evidence does not indicate any date 
within the year preceding the veteran's September 24, 1998 
claim on which it would be factually ascertainable that the 
psychiatric condition increased to the 100 percent level.  In 
fact, the veteran does not claim such; rather, he alleges 
that the psychiatric condition became totally disabling many 
years before he filed his September 24, 1998.  However, given 
finality of prior rating decisions, and the rules on 
effective dates for increased ratings, an effective date 
prior to the September 24, 1998 claim is not permitted for 
the increased 100 percent rating for the psychiatric 
condition.

It is the law, not the evidence, which governs the outcome of 
this issue.  As a matter of law, the veteran is not entitled 
to an effective date earlier than September 24, 1998 for an 
increased 100 percent rating for a psychiatric disorder.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

Service Connection

The veteran is seeking service connection for rheumatoid 
ankylosing spondylitis, which he also claims as a neck 
disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be rebuttably presumed if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran has had complaints of neck pain since before 
service, including in relation to motor vehicle accidents 
prior to service.  During his active duty, one X-ray report 
in March 1967 included an impression of osteoarthritic 
changes in the veteran's cervical spine.  However, the 
clinical examiner stated that the X-rays were normal.  Later 
cervical spine X-rays in service, in June 1967, were normal.  
The service medical records indicate that after extensive 
evaluation he was found to not have a chronic organic 
cervical spine disorder; rather, his neck complaints were 
manifestations of psychiatric illness.  The veteran was 
discharged from service in October 1967.  At a June 1968 VA 
examination within the year after service, the veteran had 
neck complaints, but cervical spine X-rays were normal and no 
organic disease of the neck was found.  Medical records for 
many years after service show no organic disease of the neck, 
and as late as 1979 cervical spine X-rays were normal.  
Rheumatoid ankylosing spondylitis was first diagnosed in 
1990, with a history of symptoms beginning shortly before 
then.  The latest medical evidence shows no neck involvement 
from rheumatoid ankylosing spondylitis.

In 1998-2000, several doctors provided opinions regarding the 
etiology of the veteran's rheumatoid ankylosing spondylitis.  
Dr. Spangher, a psychiatrist who performed a psychiatric 
examination, stated that the neck pain that the veteran had 
during service was probably a manifestation of latent 
ankylosing spondylitis, which was not diagnosed until many 
years later.  The Board notes, however, that this 
psychiatrist is not shown to have any expertise in the area 
of rheumatoid ankylosing spondylitis, and his opinion is also 
contradicted by other medical evidence on file.  Thus the 
Board gives little weight to this doctor's opinion.  Dr. 
Fetters, Goff, Jewitt, and Shannon all concluded that the 
veteran's ankylosing spondylitis probably had not been 
present during his service, partly because there was no 
record of the veteran having low back problems during 
service, and because the evidence did not indicate that he 
presently had ankylosing spondylitis in his cervical spine.  
At least one of these doctors, namely Dr. Fetters, appears to 
have expertise on the subject of rheumatoid ankylosing 
spondylitis, and all of these doctors gave opinions which are 
consistent with historical medical evidence.  Therefore the 
Board finds these doctors' opinions, that the veteran's 
current rheumatoid ankylosing spondylitis is unrelated to his 
service, to be the most persuasive of the medical opinion 
evidence.

The weight of the credible evidence demonstrates that 
rheumatoid anklyosing spondylitis, and a chronic organic 
disorder of the neck, began years after service and were not 
caused by any incident of service.  The claimed condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for rheumatoid anklyosing spondylitis, 
also claimed as a neck disorder, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An effective date earlier than September 24, 1998, for an 
increased 100 percent disability rating for a psychiatric 
disorder, is denied.

Service connection for rheumatoid ankylosing spondylitis, 
also claimed as a neck disorder, is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

